Title: From James Madison to Richard Harrison (Abstract), 25 March 1805
From: Madison, James
To: Harrison, Richard


25 March 1805, Department of State. “In answer to the questions you have put, respecting Mr. Savage’s accounts, I have the honor to observe;

  “1st.   That the charges for Stationery are inadmissible, but those for Office rent may be allowed, if moderate & sufficiently vouched; and
  “2nd.   That it has not been unus[u]al to pass small charges in such accounts, upon the deposition of the claimant, where they appear reasonable.”
